UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 05-6441



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


DAVID RUSSELL KERNS,

                                                Defendant - Appellant.


Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling. Frederick P. Stamp, Jr.,
District Judge. (CR-00-31; CA-04-43-5)


Submitted:   August 18, 2005                 Decided:   August 24, 2005


Before WIDENER, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David Russell Kerns, Appellant Pro Se. Robert H. McWilliams, Jr.,
Assistant United States Attorney, Wheeling, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               David Russell Kerns, a federal prisoner, seeks to appeal

the district court’s order adopting the magistrate judge’s report

and recommendation and denying relief on his motion under 28 U.S.C.

§ 2255 (2000).          The order is not appealable unless a circuit

justice or judge issues a certificate of appealability.                28 U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”    28 U.S.C. § 2253(c)(2) (2000).         A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

his constitutional claims are debatable and that any dispositive

procedural rulings by the district court are also debatable or

wrong.     See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).             We have independently reviewed the

record and conclude that Kerns has not made the requisite showing.

Accordingly, we deny his motion for a certificate of appealability

and dismiss the appeal. We dispense with oral argument because the

facts    and    legal   contentions    are    adequately   presented     in   the

materials      before   the   court    and    argument   would   not    aid   the

decisional process.

                                                                       DISMISSED




                                      - 2 -